                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    ALEITHIA ANN F.,

                         Plaintiff,
                                                        Case No. 17 C 9158
          v.
                                                        Magistrate Judge Sunil R. Harjani
    ANDREW M. SAUL
    Commissioner of Social Security, 1

                         Defendant.

                           MEMORANDUM OPINION AND ORDER

          Plaintiff Aleithia F. 2 seeks judicial review of the final decision of the Commissioner of

Social Security denying her application for Disability Insurance Benefits (“DIB”). The parties

have filed cross-motions for summary judgment. For the reasons that follow, Aleithia’s Motion

for Summary Judgment [11] is granted, the Commissioner’s Motion for Summary Judgment [18]

is denied, and the ALJ’s decision is reversed, and this case is remanded for further proceedings

consistent with this opinion.

                                         I. BACKGROUND

          Aleithia has a high school education and completed one year of college. (R. 24, 68, 225).

Between 2000 and 2008, she held a variety of full-time and part-time jobs, working as a mailroom

clerk, a receptionist, a cash accounting clerk, a home healthcare provider, and a teacher’s assistant

at a day care facility. Id. at 66-68, 226, 293, 295-96. In January 2011, after undergoing a

hysterectomy the previous month, Aleithia began working as a medical administrative assistant.


1
        Andrew M. Saul has been substituted for his predecessors, Nancy A. Berryhill and Carolyn W.
Colvin, as Defendant in this case. See Fed. R. Civ. P. 25(d).
2
         Pursuant to Northern District of Illinois Internal Operating Procedure 22, the Court refers to
Plaintiff as “Aleithia F.” or “Aleithia.”
Id. at 49-50, 225-26. A few days after she started this job, Aleithia experienced extreme surgery-

related pain when she went to retrieve a heavy file. Id. at 50, 225. Aleithia reported that she was

then let go because she was not able to perform her duties as a medical administrative assistant.

Id. at 50-51, 225. Aleithia has not attempted to work since then. Id. at 51.

        In December 2012, Aleithia filed a DIB application alleging that she became disabled on

September 24, 2008 due to fibromyalgia, major and severe depression, anxiety, and asthma. (R.

93, 112, 224). After Aleithia’s application was denied initially and upon reconsideration, an

administrative law judge held a hearing. Id. at 33-77, 93, 111-16, 121-25. Aleithia, represented by

counsel, testified, as did a medical expert (“ME”) and a vocational expert (“VE”). Id. at 33-35, 38-

74. At the hearing, the ALJ accepted Aleithia’s request to amend her alleged disability onset date

to May 30, 2011. Id. at 13, 35-36, 220.

        On February 9, 2016, the ALJ issued an unfavorable decision denying Aleithia’s DIB

claim. (R. 10-32). At the outset, the ALJ determined that the relevant time period was from

September 24, 2008, Aleithia’s originally alleged onset date, 3 through March 31, 2014, her date

last insured. Id. at 13-14, 26. Following the required five-step analysis for evaluating disability,

the ALJ found that Aleithia had not engaged in substantial gainful activity during the period from

her alleged onset date of September 24, 2008 through her date last insured of March 31, 2014 (step

one). Id. at 15. At step two, the ALJ found that Aleithia’s degenerative disc disease of the cervical

and thoracic spine, cervicalgia, tendinosis of the distal supraspinatus tendon with small partial

thickness tear of the left shoulder, fibromyalgia, torn medial meniscus of the right knee,

osteoarthritis, asthma/allergies, obesity, major depressive order, and anxiety disorder were severe



3
         Despite accepting Aleithia’s amended disability onset date of May 30, 2011 (R. 13, 35-36), the
ALJ proceeded to analyze Aleithia’s disability claim based on her originally alleged onset date. See, e.g.,
id. at 14-15, 26. This inconsistency does not affect the Court’s decision.


                                                    2
impairments (step two). Id. at 15-16.           The ALJ determined, however, that none of these

impairments met or medically equaled the severity of a listed impairment (step three). Id. at 17-

20.

        The ALJ then concluded that Aleithia retained the residual functional capacity (“RFC”) to

perform light work 4 as defined in 20 C.F.R. § 404.1567(b) with additional postural, environmental,

and mental limitations. (R. 20). Specifically, the ALJ found that Aleithia could never climb

ladders, ropes or scaffolds; she could occasionally stoop, kneel, crouch, crawl and climb ramps

and stairs; she could never work at unprotected heights; she must avoid concentrated exposure to

extreme cold and even moderate exposure to vibration; she could not do any commercial driving;

she could perform the mental demands of simple routine repetitive work; she could not work with

the general public as part of routine job duties; she could only have occasional interaction with

coworkers and supervisors; and she could not perform fast-paced production line assembly type

work, but could perform work of a variable rate. Id. Given this RFC, the ALJ determined that

Aleithia was unable to perform her past relevant work as a cash account clerk and mail clerk (step

four). Id. at 24. The ALJ also determined that Aleithia could perform other light exertional jobs

that existed in significant numbers in the national economy, such as hand packager, assembler, and

sorter (step five). Id. at 24-25. The ALJ further noted that the VE identified jobs that Aleithia

could perform “[e]ven if the hypothetical situation was amended to sedentary work.” 5 Id. at 25.

Based on these step-five findings, the ALJ found that Aleithia was not disabled. Id. at 25-26. The



4
        Light work requires lifting 10 pounds frequently and up to 20 pounds and a “good deal” of walking
or standing. 20 C.F.R. § 1567(b).
5
         Sedentary work involves lifting no more than 10 pounds at a time and the ability to sit for six hours
in an eight-hour work day. SSR 83-10, 1983 WL 31251, at *5 (1983). The sedentary jobs identified by the
VE were bench packager, assembler, and sorter. (R. 70-71). Assembler and sorter jobs were available at
both the light and sedentary exertional levels. See id. at 69-73.


                                                      3
Appeals Council denied Aleithia’s request for review on October 27, 2017, leaving the ALJ’s

February 9, 2016 decision as the final decision of the Commissioner. Id. at 1-5; Villano v. Astrue,

556 F.3d 558, 561-62 (7th Cir. 2009).

                                        II. DISCUSSION

       Under the Social Security Act, a person is disabled if she is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To determine disability

within the meaning of the Social Security Act, the ALJ conducts a sequential five-step inquiry,

asking: (1) Is the claimant presently unemployed? (2) Does the claimant have a severe impairment?

(3) Does the claimant’s impairment meet or equal an impairment specifically listed in the

regulations? (4) Is the claimant unable to perform a former occupation? and (5) Is the claimant

unable to perform any other work in the national economy? Young v. Sec’y of Health & Human

Servs., 957 F.2d 386, 389 (7th Cir. 1992); Zalewski v. Heckler, 760 F.2d 160, 162 n.2 (7th Cir.

1985); 20 C.F.R. § 404.1520(a)(4). “An affirmative answer leads either to the next step, or, on

steps 3 and 5, to a finding that the claimant is disabled. A negative answer at any point, other than

step 3, ends the inquiry and leads to a determination that a claimant is not disabled.” Zalewski, 760

F.2d at 162 n.2.

       Judicial review of the ALJ’s decision is limited to determining whether it adequately

discusses the issues and is based upon substantial evidence and the proper legal criteria. See

Villano, 556 F.3d at 562; Scheck v. Barnhart, 357 F.3d 697, 699 (7th Cir. 2004). Substantial

evidence means “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971)). In reviewing an ALJ’s decision,




                                                 4
the Court may “not reweigh the evidence, resolve conflicts, decide questions of credibility, or

substitute [its] own judgment for that of the Commissioner.” Clifford v. Apfel, 227 F.3d 863, 869

(7th Cir. 2000). Although the Court reviews the ALJ’s decision deferentially, the ALJ must

nevertheless “build an accurate and logical bridge” between the evidence and her conclusions. See

Steele v. Barnhart, 290 F.3d 936, 938, 941 (7th Cir. 2002) (internal citation and quotations

omitted). When the ALJ’s “decision lacks evidentiary support or is so poorly articulated as to

prevent meaningful review, the case must be remanded.” Steele, 290 F.3d at 940.

        The ALJ found Aleithia not disabled at step five of the sequential evaluation process

because she retained the RFC to perform other work that existed in significant numbers in the

national economy. Aleithia challenges the ALJ’s non-disability finding on the basis that the ALJ

inadequately and improperly assessed her statements about the intensity, persistence, and limiting

effects of her symptoms, specifically with respect to her fibromyalgia. 6 As explained below, the

ALJ’s subjective symptom assessment related to Aleithia’s fibromyalgia is unsupported by

substantial evidence.

        To properly evaluate a claimant’s symptoms (including pain), the ALJ must follow a two-

step process. SSR 96-7p, 1996 WL 374186, at *2 (July 2, 1996) 7; see also SSR 12-2p (“Evaluation

of Fibromyalgia”), 2012 WL 3104869, at *5 (July 25, 2012) (directing ALJs to follow the two-




6
         Fibromyalgia is a “condition whose primary symptom is pain and stiffness in the muscles and
joints.” Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014); Sarchet v. Chater, 78 F.3d 305, 306(7th Cir.
1996) (fibromyalgia’s “principal symptoms are ‘pain all over,’ fatigue, disturbed sleep, stiffness, and . . .
multiple tender spots.”). “Its cause or causes are unknown, there is no cure, and, of greatest importance to
disability law, its symptoms are entirely subjective. There are no laboratory tests for the presence or
severity of fibromyalgia.” Sarchet, 78 F.3d at 306.
7
        In 2016, the Social Security Administration rescinded SSR 96-7p and issued SSR 16-3p. SSR 16-
3p, 2016 WL 1119029, at *1 (Mar. 16, 2016). However, SSR 96-7p still governs cases decided before
March 28, 2016. See Notice of Social Security Ruling, 82 Fed. Reg. 49462-03, 2017 WL 4790249, at n.27
(Oct. 25, 2017). SSR 96-7p applies to the ALJ’s decision here, which issued on February 9, 2016. (R. 26).


                                                     5
step process set forth in SSR 96-7p when evaluating a claimant’s statements about her

fibromyalgia symptoms and functional limitations). First, the ALJ “must consider whether there

is an underlying medically determinable physical or mental impairment(s) . . . that could

reasonably be expected to produce the individual’s pain or other symptoms.” Id. “Second, once

an underlying physical or mental impairment(s) that could reasonably be expected to produce the

individual’s pain or other symptoms has been shown, [the ALJ] must evaluate the intensity,

persistence, and limiting effects of the individual’s symptoms to determine the extent to which the

symptoms limit the individual’s ability to do basic work activities.” Id.

       The Court gives deference to the ALJ’s evaluation of a claimant’s subjective symptom

allegations and will overturn it only if it is “patently wrong.” Murphy v. Colvin, 759 F.3d 811, 815-

16 (7th Cir. 2014). An ALJ must justify her evaluation with “specific reasons supported by the

record.” Pepper v. Colvin, 712 F.3d 351, 367 (7th Cir. 2013); Groskreutz v. Barnhart, 108 Fed.

Appx. 412, 416 (7th Cir. 2004) (courts “will affirm a credibility determination as long as the ALJ’s

reasons are supported by record,” but “will reverse when the ALJ’s decision ‘is unreliable because

of serious mistakes or omissions.’”). In evaluating a claimant’s subjective symptom allegations,

“an ALJ must consider several factors, including the claimant’s daily activities, her level of pain

or symptoms, aggravating factors, medication, treatment, and limitations[.]” Villano, 556 F.3d at

562; see 20 C.F.R. § 404.1529(c) (June 13, 2011 to Mar. 26, 2017); SSR 96-7p, 1996 WL 374186,

at *3. Similarly, at step two of the fibromyalgia symptom evaluation process, SSR 12-2p directs

ALJs to “consider all of the evidence in the case record, including the person’s daily activities,

medications or other treatments the person uses, or has used, to alleviate symptoms; the nature and

frequency of the person’s attempts to obtain medical treatment for symptoms; and statements by

other people about the person’s symptoms.” SSR 12-2p, 2012 WL 3104869, at *5. Ultimately,




                                                 6
“the ALJ must explain her [subjective symptom evaluation] in such a way that allows [the Court]

to determine whether she reached her decision in a rational manner, logically based on her specific

findings and the evidence in the record.” Murphy, 759 F.3d at 816 (internal quotations omitted).

       At step two of the five-step process, the ALJ determined that Alethia’s fibromyalgia was

among her severe impairments. The ALJ noted that Alethia was diagnosed with fibromyalgia in

November 2012 and she “experiences generalized tender points bilaterally and diffuse pain.” (R.

16). Alethia testified at the hearing that her fibromyalgia pain is “debilitating” and she “can’t even

stand for 10 minutes without being in pain.” Id. 53-54.           She stated that she experiences

fibromyalgia pain throughout her entire body. Id. at 54. Alethia additionally testified that if she is

active like “sweeping the kitchen floor” or “trying to wash dishes,” she “pay[s] for it the very next

day.” Id. at 53. Alethia rated her pain level as an 8 or a 9 when she is active. Id. at 54. Alethia

indicated that she had been prescribed different medications to treat her fibromyalgia, including

Lyrica, which have not helped to manage her pain. Id. at 54-55. Alethia also testified that

fibromyalgia pain wakes her up during the night and she feels tired “all the time.” Id. at 54-56.

       The ALJ found that although Aleithia’s impairments could reasonably be expected to cause

her alleged symptoms, her “statements concerning the intensity, persistence and limiting effects of

these symptoms are not entirely credible for the reasons explained in this decision.” (R. 23 ). As

an initial matter, the Seventh Circuit has repeatedly criticized such findings as “meaningless

boilerplate.” Akin v. Berryhill, 887 F.3d 314, 318 (7th Cir. 2018); Mendel R. v. Berryhill, 2019

WL 1858510, at *8 (N.D. Ill. April 25, 2019). However, the ALJ’s use of this language may be

“innocuous” if it was accompanied “by an explanation for rejecting [Aleithia’s] testimony.”

Schomas v. Colvin, 732 F.3d 702, 708 (7th Cir. 2013). Here, the ALJ provided enough of an




                                                  7
explanation for her subjective symptom evaluation that her use of the “not entirely credible”

boilerplate does not itself require remand.

       Turning to the ALJ’s evaluation of Aleithia’s subjective symptoms related to her

fibromyalgia, the explanation the ALJ did provide is problematic for several reasons. The main

reason the ALJ gave for finding Aleithia less than “entirely credible” was the fact that despite

Aleithia’s complaints of pain, her “physicians repeatedly advised her to continue normal activities

as tolerated, encouraged physical activity and specifically advised against any form of bed rest.”

(R. 21 citing R. 583, 615, 621). The ALJ did not explain how Aleithia’s physician’s

recommendation that she continue normal activities “as tolerated” and avoid bed rest is

inconsistent with significant limitations caused by fibromyalgia pain and detracts from her overall

credibility. In fact, this advice tends to confirm, not contradict, Aleithia’s pain allegations. As

shown by the relevant progress notes, Aleithia’s physician advised her to continue normal

activities as tolerated and to avoid bed rest because “recent guidelines promote and encourage

physical activity for improv[e]ment of functionality and overall pain.” (R. 583, 615, 621). In other

words, this explanation (which the ALJ did not acknowledge) shows that Aleithia’s physician did

not make these recommendations because she believed that Aleithia was exaggerating her pain,

but because she believed that these recommendations would help reduce Aleithia’s overall pain.

See Carradine v. Barnhart, 360 F.3d 751, 755-56 (7th Cir. 2004) (“Since exercise is one of the

treatments that doctors have prescribed for Carradine’s pain, and she does not claim to be

paralyzed, we cannot see how her being able to walk two miles is inconsistent with suffering severe

pain.”); Clifford, 227 F.3d at 872 (plaintiff’s walking to get exercise at her doctor’s suggestion did

not undermine or contradict her claim of disabling pain); Banks v. Berryhill, 2017 WL 4150618,

at * (N.D. Ill. Sept. 19, 2017) (holding the fact that plaintiff’s treating physician “recommended




                                                  8
Plaintiff engage in activities such as walking, swimming, or riding a stationary bicycle as tolerated

does not undermine Plaintiff’s reported symptoms and limitations, and it was improper for the ALJ

to rely on exercise, as a form of therapy, to discredit Plaintiff’s statements.”) (emphasis in original).

Further, a recommendation that an individual continue “normal activities as tolerated” is distinct

from an ability to perform full-time work. Scrogham v. Colvin, 765 F.3d 685, 701 (7th Cir. 2014)

(holding ALJ erred in overrelying on plaintiff’s rehabilitative walking as proof of his fitness for

full-time work). Accordingly, the ALJ erred by construing Aleithia’s physician’s recommendation

as an inconsistency that warranted a negative credibility finding.

        The ALJ also considered Aleithia’s daily activities, which is a factor that “may be used to

discredit a claimant’s testimony.” Cullinan v. Berryhill, 878 F.3d 598, 603 (7th Cir. 2017). At step

three, while evaluating whether Aleithia’s mental impairments met or equaled a listed impairment,

the ALJ concluded that “[d]espite her desire to stay in her home, the claimant is able to perform a

wide range of activities of daily living[.]” (R. 19); see Rice v. Barnhart, 384 F.3d 363, 370 n.5 (7th

Cir. 2004) (“it is proper to read the ALJ’s decision as a whole, and … it would be a needless

formality to have the ALJ repeat substantially similar factual analyses at both steps three and

five.”). Specifically, the ALJ noted that Aleithia reported watching television, sitting with her cat

and dog, using the computer to check email and roam the internet, performing some minimal

chores, and leaving her home to do short errands. (R. at 19). The ALJ also acknowledged

Aleithia’s hearing testimony “that if she engaged in strenuous activities one day[,] such a[s]

sweeping the kitchen floor or washing clothes, she experiences pain throughout her whole body.”

Id. at 21.

        Substantial evidence does not support the ALJ’s finding that Aleithia engages in a “wide

range” of daily living activities. First, the ALJ overstated the extent of Aleithia’s daily activities,




                                                   9
which involve watching television, sitting with her pets, using the computer, performing some

minimal chores, and doing short errands when she found that Aleithia is able to perform a “wide

range” of activities of daily living. (R. 19); see Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 248-

49 (6th Cir. 2007) (holding the ALJ mischaracterized the scope of plaintiff’s daily activities as

“fairly active” where plaintiff, who was suffering from fibromyalgia, was able to drive, clean her

apartment, care for two dogs, do laundry, read, do stretching exercises, and watch the news);

Villano, 556 F.3d at 563 (characterizing doing housework, shopping, driving short distances,

walking dogs, and playing with grandchildren as “limited daily activities” that “do not contradict

a claim of disabling pain”); Clifford, 227 F.3d at 872 (performing some household chores, cooking

simple meals, and occasional grocery shopping are “minimal” activities).

       Second, the ALJ did not discuss numerous limitations on daily activities that Aleithia

described in her testimony and she ignored Aleithia’s Function Report dated July 11, 2013. See

Jones v. Astrue, 623 F.3d 1155, 1162 (7th Cir. 2010) (“An ALJ may not ignore a claimant’s

limiting qualifications with regard to her daily activities.”); Moss v. Astrue, 555 F.3d 556, 562 (7th

Cir. 2009) (“An ALJ cannot disregard a claimant’s limitations in performing household

activities.”) For example, on a typical day, Aleithia testified she could do minor household chores

for five to ten minutes at a time before needing a break. (R. 56). She further stated that her husband

manages the household and does the shopping. Id. Aleithia testified that she only leaves the house

to run short errands for one to two hours, at most. Id. at 48-49, 56. With respect to household

activities, Aleithia indicated in the Function Report that she can only prepare simple meals like

cereal for breakfast and sandwiches or microwaved leftovers for lunch and that her “husband has

to cook” because she cannot stand for “any certain period of time.” Id. at 255. In addition, while

Aleithia indicated that she can empty full garbage containers and do one to two loads of laundry,




                                                 10
she also stated that it is “hard for [her] to do housework because of the pain [she has] all over [her]

body.” Id. at 255-56. Aleithia also maintained that she cannot lift even two pounds, squat, bend,

stand, reach, walk, sit, kneel, climb stairs for any length of time, or walk more than five to six

blocks before needing to stop and rest for about 15-20 minutes. Id. at 258. The ALJ erred by not

discussing any of these limitations in Aleithia’s daily activities in the subjective symptom analysis.

In Rogers, 486 F.3d at 249, the Sixth Circuit held that the ALJ erred by failing to note that plaintiff,

who suffered from fibromyalgia, received assistance from her children and by not examining the

limitations plaintiff placed on her daily activities, such as that she does very little driving due to

her inability to sit for longer than a few minutes, that she engages in light housekeeping only, that

the extent of her care for her dog includes opening the door to let him out in the morning, that she

likes to read but has difficulty holding a book, that fixing meals usually means a sandwich or

cereal, and that buttoning her shirt is difficult due to the numbness in her fingers. Like in Rogers,

the ALJ’s finding that Aleithia is capable of a wide range of daily activities without considering

her limiting qualifications is not supported by substantial evidence.

       Moreover, a “claimant’s ability to perform limited and sporadic tasks does not mean she is

capable of full-time employment.” Goble v. Astrue, 385 Fed. Appx. 588, 592 (7th Cir. 2010); see

also Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (noting ALJs’ failure to recognize the

“critical differences between activities of daily living and activities in a full-time job” “is a

recurrent, and deplorable, feature of opinions by administrative law judges in social security

cases.”); Clifford v. Apfel, 227 F.3d at 872 (minimal daily activities “do not establish that a person

is capable of engaging in substantial physical activity.”). Here, the ALJ did not explain how

Aleithia’s modest activities of daily living are compatible with full-time work. Carradine, 360

F.3d at 755 (ALJ “failed to consider the difference between a person’s being able to engage in




                                                  11
sporadic physical activities and her being able to work eight hours a day five consecutive days of

the week.”). Thus, Aleithia’s statements about her daily activities do not undermine or contradict

her claimed symptoms and limitations.

       The ALJ also mentioned evidence related to Aleithia’s medication and treatment, which

are other factors relevant to a subjective symptom evaluation. See Villano, 556 F.3d at 562; 20

C.F.R. § 404.1529(c); SSR 96-7p, 1996 WL 374186, at *3; SSR 12-2p, 2012 WL 3104869, *5. In

assessing Aleithia’s RFC, the ALJ noted that certain medications prescribed for Aleithia’s

fibromyalgia (Cymbalta, Lyrica, and topical gels) were not successful because Aleithia

experienced side effects (e.g., sulfa allergy) and that her physicians prescribed her low-dose

Neurontin. Id. at 21. The ALJ also indicated that Aleithia was referred to a fibromyalgia pain

specialist and for acupuncture treatments, which were not helpful Id. The ALJ observed that

Aleithia tried one unsuccessful session of water therapy for her pain. Id. Aleithia explained that

the water was not warm and it caused her body to tense up. Id. The ALJ further noted that although

Aleithia asserted that she had some side effects from her medications, notations in the record

showed that she did not report any side effects from prescription nonsteroidal anti-inflammatory

agents except for meloxicam, which she could not tolerate. Id. at 22.

       The ALJ never explained, however, whether these aspects of Aleithia’s medication and

treatment history were consistent or inconsistent with her allegations of fibromyalgia pain. See

Perry v. Colvin, 945 F. Supp. 2d 949, 965 (N.D. Ill. 2013) (“[S]ummarizing the evidence is not

the equivalent of providing an analysis of the evidence.”). Some aspects of the record—like the

ineffectiveness of Aleithia’s fibromyalgia medications, acupuncture, and water therapy and her

referral to a pain specialist—may support her alleged symptoms. See SSR 96-7p, 1996 WL

374186, at *7 (“Persistent attempts by the individual to obtain relief of pain or other symptoms,




                                               12
such as by increasing medications, trials of a variety of treatment modalities in an attempt to find

one that works or that does not have side effects, referrals to specialists, or changing treatment

sources may be a strong indication that the symptoms are a source of distress to the individual and

generally lend support to an individual’s allegations of intense and persistent symptoms.”). The

ALJ’s recitation of Aleithia’s medication and treatment history without any further explanation as

to how that evidence affects Aleithia’s subjective symptom allegations does not provide the

requisite subjective symptom analysis for this Court’s review. “Without an adequate explanation,

neither the applicant nor subsequent reviewers will have a fair sense of how the applicant’s

testimony is weighed.” Steele v. Barnhart, 290 F.3d at 942; see also Mueller v. Colvin, 524 Fed.

Appx. 282, 285 (7th Cir. 2013) (“Though [the ALJ] recited Mueller’s medical records and daily

activities, he did not explain whether they were consistent or inconsistent with the pain and

limitations she claimed, affording this court no rationale to review meaningfully.”). The ALJ

therefore erred in her subjective symptom analysis by failing to provide an explanation of whether

Aleithia’s fibromyalgia medication and treatment history support or detract from her credibility.

       Likewise, it was not sufficient for the ALJ to indicate that her RFC assessment—which

limited Aleithia to light work with additional postural, environmental, and mental restrictions—

gave Aleithia’s testimony “every benefit of [the] doubt” and that even if “further credibility had

been assessed to place [Aleithia] at the sedentary exertional level,” she could still have performed

a significant number of jobs. (R. 20, 23). Clearly, the ALJ did not give Aleithia “every” benefit

of the doubt or she would have accepted Aleithia’s testimony about her pain and limitations and

found her disabled. The ALJ accepted some of Aleithia’s subjective symptom statements, but did

not explain which evidence or testimony she meant to credit when she gave Aleithia the benefit of

the doubt. The ALJ’s statement that she gave Aleithia the benefit of the doubt by limiting her to




                                                13
light work is not an adequate substitute for actual analysis of Aleithia’s subjective symptoms. See

Free v. Astrue, 2011 WL 2415012, at *10 (N.D. Ill. June 10, 2011) (holding that giving the

claimant’s testimony the benefit of the doubt in finding her limited to light work did not constitute

the credibility determination required by SSR 96-7p); Reynolds v. Astrue, 2011 WL 3584474, at

*14 (N.D. Ill. Aug. 15, 2011) (“[T]he ALJ’s decision to give Reynolds the ‘benefit of the doubt’

by limiting him to sedentary work with additional limitations is not an excuse to gloss over the

credibility determination.”).

       There is another problem with the ALJ’s subjective symptom evaluation of Aleithia’s

fibromyalgia. When evaluating a claimant’s subjective statements about her fibromyalgia

symptoms, SSR 12-2 p directs ALJs to consider “all of the evidence in the case record, including

. . . statements by other people about the person’s symptoms.” SSR 12-2p, 2012 WL 3104869, at

*5. Aleithia’s sister, Jennifer Meier, completed a Third-Party Function Report dated April 12,

2013. (R. 241-48). Meier reported that she assists Aleithia approximately three days a week “with

any type of help she needs.” Id. at 241. Meier stated that Aleithia is “constantly in pain,” which

prevents her from “being able to do anything physical.” Id. Meier indicated that pain makes

personal care tasks such as showering, caring for her hair, shaving, and being mobile extremely

difficult for Aleithia. Id. at 242. Meier stated that when Aleithia experiences a lot of pain, she

cannot sleep. Id. Meier also indicated that Aleithia is not able to do housework or any physical

labor because of her pain. Id. at 243-44. Meier stated that lifting, squatting, bending, standing,

reaching, walking, sitting, kneeling, stair climbing, and completing tasks are “too painful” for

Aleithia. Id. at 246. Meier reported that Aleithia can only walk from one room to another before

needing to rest for 10 to 15 minutes. Id. The ALJ considered Meier’s Third-Party Function Report

and afforded it “some weight when considering the functional limitations that exist as due to the




                                                 14
claimant’s mental impairments.” Id. at 23-24. The ALJ did not take into consideration the

numerous physical limitations arising from Aleithia’s pain described by Meier when assessing

Aleithia’s subjective symptoms of fibromyalgia as required by SSR 12-2p. For this additional

reason, the ALJ erred in evaluating Aleithia’s subjective symptom allegations of fibromyalgia

pain.

        The multiple errors committed by the ALJ in her subjective symptom evaluation of

Aleithia’s fibromyalgia cannot be deemed harmless in this case. “An erroneous credibility finding

requires remand unless the claimant’s testimony is incredible on its face or the ALJ explains that

the decision did not depend on the credibility finding.” Pierce v. Covlin, 739 F.3d 1046, 1051 (7th

Cir. 2014). Neither exception to remand applies here. Aleithia’s statements about the subjective

symptoms of her fibromyalgia are not so contradicted by the medical evidence as to be incredible

on their face and the ALJ did not state that her decision to find Aleithia not disabled did not depend

on the subjective symptom evaluation. In this regard, the Commissioner points out that the ALJ’s

conclusion was consistent with the testifying medical expert’s conclusion that Aleithia could

perform light work and no contrary medical opinion existed. While true, Aleithia testified that she

has additional limitations, and her testimony cannot be discounted without a legally adequate

analysis supported by substantial evidence. Hill v. Colvin, 807 F.3d 862, 869 (7th Cir. 2015)

(Commissioner noted that no doctor opined that claimant had more limitations than the ALJ

incorporated into her RFC assessment but claimant “testified that she is more limited, and her

testimony cannot be disregarded simply because it is not corroborated by objective medical

evidence.”) (emphasis in original). If the ALJ had properly considered Aleithia’s subjective

complaints related to her fibromyalgia, the ALJ might have accorded less weight to the ME’s

opinion and could have found Aleithia more limited. Id. (“We are not confident that the ALJ would




                                                 15
have reached the same conclusion about Hill’s credibility had she not inappropriately ‘played

doctor,’ ignored possible explanations for Hill’s conservative treatment, and conflated a desire to

work with the ability to do so, So the ALJ’s errors are not harmless.). In sum, despite the deference

owed the ALJ’s subjective symptom finding, the ALJ did not articulate sufficient reasons

supported by substantial evidence for discounting Aleithia’s subjective symptom statements

regarding her fibromyalgia. See Rogers, 486 F.3d at 248 ([G]iven the nature of fibromyalgia,

where subjective pain complaints play an important role in the diagnosis and treatment of the

condition, providing justification for discounting a claimant’s statements is particularly

important.”). Accordingly, this case must be remanded for a new subjective symptom analysis of

Aleithia’s fibromyalgia pain and symptoms.

                                       III. CONCLUSION

       For all the reasons set forth above, Aleithia Ann F.’s Motion for Summary Judgment [11]

is granted, and the Commissioner’s Motion for Summary Judgment [18] is denied. Pursuant to

sentence four of 42 U.S.C. § 405(g), the ALJ’s decision is reversed and remanded for further

proceedings consistent with this opinion. The Clerk is directed to enter judgment in favor of

Plaintiff Aleithia Ann F. and against Defendant Commissioner of Social Security.

SO ORDERED.

Dated: June 27, 2019                          ______________________________
                                              Sunil R. Harjani
                                              United States Magistrate Judge




                                                 16
